Title: To James Madison from David Bailie Warden, 17 September 1809
From: Warden, David Bailie
To: Madison, James


Sir,
Paris, 17 September, 1809
I have the honor of presenting to you a memoir in the Case of the Jefferson, which was prepared and published at General Armstrongs’ request. I have transmitted, to the Secretary of State, a communication on the Subject of Prize Causes. I fondly hope, Sir, that you will be pleased to have my provisional Appointment confirmed. I shall do every thing in my power to be worthy of this trust. I inclose a brochure which contains some curious information, and am, Sir, with the greatest respect and esteem, Your very obedient and very humble Servt
David Bailie Warden
